Citation Nr: 0301778	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-04 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for entitlement to service 
connection for a low back disability.  

(The issue of entitlement to service connection for a low 
back disability on a de novo basis will be the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from January 1977 to December 
1979, and from October 1980 to August 1985.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a November 2001 rating decision of the 
Detroit, Michigan, regional office (RO) of the Department of 
Veterans Affairs (VA).  

In view of its holding below in the current appeal, the Board 
is undertaking additional development of the issue of 
entitlement to service connection for a back disability on a 
de novo basis pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  


FINDINGS OF FACT

1.  Entitlement to service connection for a back disability 
was denied in a January 1986 rating decision on the basis 
that a current back disability was not shown on the most 
recent examination; the veteran did not submit a notice of 
disagreement with this decision within one year of notice 
thereof.  

2.  The veteran has submitted evidence to show that he 
currently has a back disability.  






CONCLUSIONS OF LAW

1.  The January 1986 rating decision that denied entitlement 
to service connection for a back disability is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.105(a) (2002). 

2.  Evidence submitted by the veteran since January 1986 is 
new and material, and his claim for entitlement to service 
connection for a back disability is reopened.  38 U.S.C.A. 
§§ 1131, 5108 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156(a) 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence to reopen his claim for entitlement to service 
connection for a low back disability.  He argues that he 
injured his back while lifting a heavy object from a truck 
during service, and that he then required treatment for back 
pain.  The veteran notes that he currently continues to have 
back pain.  Furthermore, he argues that his recent medical 
records include a diagnosis of chronic back pain, and show 
abnormality at L4 to L5.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received timely 
notice of the decision on appeal, and he has been provided 
with a Statement of the Case that contains the laws and 
regulations concerning his claim, which also indicates what 
evidence is needed to prevail.  In addition, a September 2001 
letter to the veteran informed him of the type of evidence 
required to prevail in his claim, and what portion of that 
evidence should be submitted by him.  The Board must conclude 
that the duties to notify and assist have been completed, and 
that the veteran was made aware of what evidence he should 
provide, and what evidence would be obtained by VA.  
Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Any "error" to the veteran resulting from this decision 
does not affect the merits of his claim or substantive 
rights, for the reasons discussed above, and is therefore, 
harmless.  See 38 C.F.R. § 20.1102 (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

The record shows that entitlement to service connection for a 
back condition was denied in a January 1986 rating decision.  
The evidence considered by this decision included the 
veteran's service medical records, and a November 1985 VA 
examination.  The decision noted that the service medical 
records for the first period of service were not available.  
It was during this period of service that the veteran claimed 
to have injured his back.  However, the decision further 
noted that the current VA examination found no evidence of a 
back disability.  Therefore, the rating decision denied 
entitlement to service connection for a back condition on the 
basis that such a disability was not found on the last 
examination.  

The veteran was notified of the January 1986 rating decision 
and provided with his appellate rights in a February 1986 
letter.  He did not submit a Notice of Disagreement with this 
decision within one year of receipt of the February 1986 
letter.  Therefore, the January 1986 decision is final, and 
is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The evidence submitted by the veteran in support of his 
current claim include private medical records dated from 
April 2001 to June 2001.  In addition, VA has obtained the 
previously unavailable service medical records for the 
veteran's first period of service.  

The service medical records show that veteran was treated for 
low back pain on several occasions between September 1977 and 
July 1979.  June 1979 records state that the veteran had 
complaints of low back pain after lifting a heavy object four 
days previously.  X-ray studies conducted in June 1979 of the 
lumbosacral spine showed no significant abnormalities.  

The private medical records from 2001 show complaints of low 
back pain, with radiation into both lower extremities.  The 
assessments and impressions include lower back pain.  
Significantly, June 2001 records include a notation stating 
that an X-ray study revealed narrowing at L4 to L5.  

The January 1986 rating decision denied the veteran's claim 
on the basis that there was no evidence of a current back 
disability.  The June 2001 records now note X-ray evidence of 
a current back disability.  The Board finds that this 
evidence is new in that it contains information not 
previously available to the decision makers, and that it is 
material because it tends to prove the merits of the claim as 
to each essential element that was a specified basis for the 
last disallowance of the claim; in this case the absence of a 
current disability.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  

As the veteran has submitted new and material evidence 
concerning his claim for entitlement to service connection 
for a back disability, this claim is reopened.  It will be 
considered by the Board on a de novo basis following the 
completion of additional development.  


ORDER

New and material evidence has been presented to reopen the 
veteran's claim for entitlement to service connection for a 
back disability; to this extent, his appeal is allowed. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

